Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 1 of 17 PageID #: 1532




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                           Wheeling

   ROVER PIPELINE LLC,

                          Plaintiff,

                  v.                                    CIVIL ACTION NO. 5:18-CV-68 (LEAD)
                                                        Judge Bailey

   ROVER TRACT NO(S). WV-MA-ML-056.500-ROW
                                                                                 P
   AND WV-MA-ML-056.500-ATWS, ET AL.,

                          Defendants.

   and

   ROVER PIPELINE LLC,

                          Plaintiff,

                  v.                                    CIVIL ACTION NO. 5:18-CV-72

   ROVER TRACT NO(S). WV-MA-ML-057.000-ROW-T,
   WV-MA-ML-057.000-ATWS, AND WV-MA-ML-057.000-ATWS-2, ET AL.,

                         Defendants.

         MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION
           TO EXCLUDE AND GRANTING IN PART AND DENYING IN PART
                     MOTION FOR SUMMARY JUDGMENT

          Pending before this Court are two motions—Plaintiff’s Motion to Exclude Expert

   Witness Testimony of Lee C. Paull, IV [Doc. 84] and Plaintiff’s Motion for Summary Judgment

   as to Just Compensation Owed to Defendants [Doc. 85]. Defendants filed an Omnibus

   Response to Rover Pipeline’s Motion for Summary Judgment and Motion to Exclude Expert

   Testimonyof Lee Paull, IV [Doc. 86]. Thereafter, plaintiff filed a Reply in Support of Plaintiff’s

                                                   1
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 2 of 17 PageID #: 1533




   Motion to Exclude Expert Witness Testimony of Lee C. Paul!, IV [Doc. 88], and a Reply in

   Support of Plaintiff’s Motion for Summary Judgment as to Just Compensation Owed to

   Defendants [Doc. 89]. Accordingly, these matters are ripe for adjudication, and given the

   overlap in argument between the motions, this Courtwill addressthem in one order. Forthe

   reasons contained herein, the Motion in Limine will be denied, and the Motion for Summary

   Judgment will be granted in part and denied in part.

                                        BACKGROUND

          On February3, 2017, Roverfiled its Verified ComplaintforCondemnation [CivilAction

   No. 5:1 7-CV-1 5, Doc. JJ seeking an order of condemnation for permanent pipeline, temporary

   workspace, surface site, permanent and temporary road access, and/or other rights-of-way

   and easements (“easements”), which it subsequently amended on February 23,2017 [Civil

   Action No. 5:17-CV-15, Doc. 46]. On February 7, 2017, Rover filed its Motion for Partial

   Summary Judgment and Immediate Access and Possession of Easements to be Condemned

   [Civil Action No. 5:1 7-CV-1 5, Doc. 33] seeking immediate access to and possession of the

   easements described in its complaint. On February 23, 2017, Rover filed its Supplement to

   Motion for Partial Summary Judgmentto incorporate the easements added in its February 23,

   2017, Amended Verified Complaint in Condemnation [Civil Action No. 5:1 7-CV-1 5, Doc. 61].

   On March 3, 2017, this Court entered its Order Granting Rover Pipeline LLC’s Motion for

   Partial Summary Judgment and Immediate Access and Possession of Temporary Easements

   to be Condemned [Civil Action No. 5:17-CV-15, Doc. 208] confirming Rover’s right to

   condemn and permitting Roverto immediately access and possess the easements while the

   issue of just compensation was determined.

                                                2
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 3 of 17 PageID #: 1534




          Pursuant to this Court’s March 3, 2017, Order, Rover deposited $7,000.00 for the

   easements with the court. See [Civil Action No. 5:1 7-CV-1 5, Doc. 209]. The March 3, 2017,

   Order provided thatthe remaining defendants were “entitled to drawfrom the funds deposited

   by [Rover] with the Clerk of the Court [their] ownership share of the amount of estimated just

   compensation deposited by [Rover].” See [Civil Action No. 5:17-CV-15, Doc. 208]. The

   March 3, 201 7, Order further provided that the defendants “shall be entitled to interest

   calculated pursuantto 28 U.S.C.   § 1961 from and afterthe date of entry of this Order on the
   difference between the principal amount deposited with the Court by [Rover] and the amount

   ofjust compensation determined by the Court, if such determination ofjust compensation to

   be paid exceeds the amount deposited by [Rover].” [Id.].

          On March 22, 2018, this Court entered its Order Directing Plaintiff to File Separate

   Amended Complaints for Unresolved Tracts, Economic Units or Ownership. See [Civil Action

   No. 5:17-CV-15, Doc. 494].      ON May 1, 2018, Rover filed its Verified Complaint for

   Condemnation of Easement(s) Known as Tract No(s) WV-MA-ML-056.500-ROW and WV

   MA-ML-056.500-ATWS [Civil Action No.5:1 8-CV-68, Doc. 1], which it subsequently amended

   on March 29, 2019 [Doc. 31]. Also, on May 1,2018, Roverfiled its Verified Complaint for

   Condemnation of Easement(s) Known as Tract No(s) WV-MA-ML-057.000-ROW-T [Civil

   Action No. 5:18-CV-72, Doc. 1], which it subsequently amended on June 11, 2018 [Doc. 8],

   and which it amended for a second time on March 29, 2019 [Doc. 60].

          On June 11, 2018, and March 30, 2019, Rover filed its Motions for Partial Summary

   Judgment and Immediate Access and Possession in the 2018 civil actions [Civil Action

   5:18-CV-68, Doc. 33, and Civil Action No. 5:18-CV-72, Docs. 9 & 62] seeking immediate

                                                 3
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 4 of 17 PageID #: 1535




    access to and possession of the easements. On August 13, 2018, and April 23, 2019, this

    Court entered its Orders Granting Rover’s Motion for Partial Summary Judgment and

    ImmediateAccessand Possession in CivilAction Nos. 5:18-CV-68 [Doc. 39] and 5:18-CV-

   72 [DoGs. 48 & 69] (collectively the “Orders Granting Possession”). This Court’s Orders

   Granting Possession confirmed Rover’s right to condemn and permitted Roverto immediately

   access and possess the easements while the issue of just compensation was determined.

   Pursuant to the Court’s Orders Granting Possession, Rover deposition an additional

   $5,400.00 [Civil Action No. 5:18-CV-68, Doc. 40], $3,300.00 [Civil Action No. 5:18-CV-72,

   Dcc. 50], and $7,180.00 [Civil Action No. 5:18-CV-72, Doc. 70]. The Orders Granting

   Possession provided that the Remaining Defendants were “entitled to draw from the funds

   deposited by [Rover] with the Clerk of the Court [their] ownership share of the amount of

   estimated just compensation deposited by [Rover].” See [Civil Action No. 5:1 8-CV-68, Doc.

   39; and Civil Action No. 5:18-CV-72, Docs. 48 & 69]. The Orders Granting Possession further

   provided that the defendants “shall be entitled to interest calculated pursuant to 28 U.S.C.   §
   1961 from and afterthe date of entryof this Orderon the difference between the principal

   amount deposited with the Court by [Rover] and the amount ofjust compensation determined

   by the Court, if such determination of just compensation to be paid exceeds the amount

   deposited by [Rover].” [Id.].

          On August 18, 2020, this Court consolidated Civil Action Nos. 5:1 8-CV-68 and 5:18-

   CV-72 and designated the former as the lead case.

          The total amount that Rover deposited with the Court in the consolidated actions,

   $22,880.00, represented an aggregate estimate ofjust compensation due to all owners. The

                                                 4
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 5 of 17 PageID #: 1536




   aggregate estimate was based on appraisal data and/or offers made to the surface owners

   and did not include any amount specifically attributable to the interests of owners besides the

   surface owners, such as owners of mineral interests, easement interests, or lien interests.

   Although owners besides the surface owners were named as defendants pursuant to Federal

   Rule of Civil Procedure 71.1(c)(3), such owners had not alleged any compensable

   interference with their interests in the subject property bythe taking; accordingly, none of the

   estimated deposit amount was specifically attributable to the interests of owners besides the

   surface owners. The remaining defendants are comprised of those owners with an interest

   in the surface of the subject property, Kerry Foster, Cindy Foster, and Ryne Foster (“the

   Fosters” or”defendants”), an ownerwith an interest in the coal in-place underlying the subject

   property (“coal owner”), those owners other than surface owners or the coal owner with an

   interest in the subject property, such as mineral interests, easement interests, or lien interests

   (“other interest owners”), and unknown owners. Pursuant to Federal Rule of Civil Procedure

   71 .1(c)(3), Rover named the unknown owners as defendants outof an abundance of caution.

   The identities, interests, and whereabouts of the unknown owners remain unknown.

          The easements Rover is seeking to condemn and the property upon which the

   easements are located are more specifically described in Rover’s Amended Verified

   Complaints for Condemnation of Easements and Exhibits A thereto [Civil Action No.

   5:1 8-CV-68, Docs. 31 & 31-1; and Civil Action No. 5:1 8-CV-72, Docs. 60 & 60-1]. As Rover

   has already taken possession of the easements, the only remaining issue before this Court

   is that ofjust compensation to the remaining defendants for the subject takings. As indicated

   by the subject pleadings, a dispute amongst the parties exists concerning the amount of just

                                                   5
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 6 of 17 PageID #: 1537




   compensation to be awarded. The competing valuations asserted by the parties stem from

   conflicting expert opinions concerning the same and, in turn, the propriety of summary

   judgment hinges on whether defendants’ expert evidence is admissible before this Court.

                                    STANDARDS OF REVIEW

   I.     Admissibility of Expert Evidence

          The admissibility of expert testimony is governed by Federal Rule of Evidence 702,

   which provides:

          A witness who is qualified as an expert by knowledge, skill, experience,
          training, or education may testify in the form of an opinion or otherwise if:
          (a)the expert’s scientific, technical, orotherspecialized knowledge will help the
          trier of fact to understand the evidence or to determine a fact in issue;
          (b) the testimony is based on sufficient facts or data;
          (c) the testimony is the product of reliable principles and methods; and
          (d) the expert has reliably applied the principles and methods to the facts of the
          case.

   Fed. R. Evid. 702.

          Once qualified, an expert’s testimony is admissible under Rule 702 if(1) it concerns

   reliable “scientific, technical, orotherspecialized knowledge” that (2) will “aid thejury orother

   trier of fact to understand or resolve a fact at issue.” Westberry v. Gislaved GummiAB, 178

   F.3d 257, 260 (4th Cir. 1999) (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,

   592 (1993)). The first prong requires that this Court examine whether the reasoning or

   methodology underlying the expert’s proffered opinion is reliable, and the second prong

   requires this Court to evaluate whether the proffered testimony is relevant to the issues in

   controversy. Daubert, 509 U.S. at 590—92, 597.




                                                  6
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 7 of 17 PageID #: 1538




          In assessing whether an expert’s opinion is sufficiently reliable and relevant, this Court

   acts as a gatekeeper and conducts a flexible inquiry focusing on the principles and

   methodology employed by the expert ratherthan the conclusions reached. Id.at 594—95. As

   the gatekeeper, the trial court must ensure that speculative and unreliable opinions do not

   reach the jury. Id. at 589, n.7. The proponent of expert testimony “must come forward with

   evidence from which the court can determine that the proffered testimony is properly

   admissible.” Maryland Cas. Co. v. Therm-O-Disc, Inc., 137 F.3d 780, 783(4th Cir. 1998);

   see also Cooper v. Smith & Nephew, Inc., 259 F.3U 194, 199 (4th Cir. 2001) (“The

   proponent of the testimony must establish its admissibility by a preponderance of proof.”)

   (citing Daubert, 509   u.s. at 592 n.10).
          Declining to establish a definitive checklist to assess “reliability,” the Daubert Court

   nevertheless articulated four, non-exhaustive factors to consider: (1) whether a theory or

   technique “can be (and has been) tested”; (2) “whether the theory or technique has been

   subjected to peer review and publication”; (3) “the known or potential rate of error”; and (4)

   “general acceptance.” Id. at 593—94.         The overarching objective of the gatekeeping

   requirement is to ensure that expert witnesses employ the “same level of intellectual rigor that

   characterizes the practice of an expert in the relevant field” in the courtroom. Kumho Tire Co.

   v. Carmichael, 526     u.s.   137, 152 (1999).

          To be considered reliable, an expert must employ a methodologythat is “recognized

   in the scientific community for rendering an opinion on the subject under consideration.”

   Oglesbyv. General Motors Corp., 190 F.3d 244, 250 (4th Cir. 1999) (“A reliable expert

   opinion must be based on scientific, technical or other specialized knowledge and not on

                                                    7
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 8 of 17 PageID #: 1539




   belief orspeculation, and inferences must be derived using scientific orothervalid methods.”).

   Expert opinions that are ‘bare conclusions without reliable support” are subject to exclusion.

   Stolting v. Jolly Roger Amusement Park, Inc., 37 F.App’x 80, 83 (4th Cir. 2002); see

   McEwen v. Baltimore Washington Med. Ctr. Inc., 404 F.App’x 789, 791—92(4th Cir. 2010)

   (“Nothing in either Daubertorthe Federal Rules of Evidence requires a district court to admit

   opinion evidence that is connected to existing data only by the ipse dixit of the expert.”)

   (quoting Gen. Elec. Co. v. Joiner, 522    u.s.    136, 146 (1997)).

   II.    Just Compensation

          Just compensation is a reimbursement to the landowner forthe property interest taken.

   United States v. Va. Elec. & Power Co., 365 U.5. 624, 633 (1961). It is the amount of

   money necessary to put a landowner in as good a pecuniary position, but no better, as if his

   property had not been taken. United States v. 69.1 Acres of Land, 942 F.2d 290,292(4th

   Cir. 1991). The landowner has the burden of proving the value of the land taken. Id.

          Just compensation consists of: (1)the fair market value of the property taken; and (2)

   the damage, if any, to the landowner’s remaining property as a result of the taking. See

   United States v. 97.17 Acres of Land, 582 F.2d 878, 881 (4th Cir. 1978).                 Just

   compensation is “measured by ‘the market value of the property at the time of the taking.”

   United States v. 100.01 Acres of Land, 102 F.App’x 295, 297 (4th Cir. 2004) (quoting

   United States v. 50 Acres of Land, 469    u.s. 24, 29 (1984)).   The measure of damages to

   the landowner’s remaining property is the difference between the fair market value of the

   property immediately before the taking and its fair market value immediately afterthe taking.

   United States v. Banisadr Bldg. Joint Venture, 65 F.3d 374, 378 (4th Cir. 1995).

                                                 8
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 9 of 17 PageID #: 1540




           Where the property interest condemned is only a partial taking of the property, “just

   compensation is determined bythe diminution in marketvalue as measured bythe difference

    between the fair market value of the land before condemnation and the fair market value after.”

   Hardy Storage CoW, LLC v. Property Interests Necessary to Conduct Gas Storage

    Operations in the OriskanySandstone Subterranean Geological Formation, 2009 WL

   689054, at*5(N.D. W.Va. Mar. 9,2009) (Keely, J.); see also Columbia Gas Transmission,

   LLC v. 76 Acres, 701 F.App’x 221, 228 (4th Cir. 2017) (“[T]he measure of damages for a

   partial taking isthe fair market value of the parcel actuallytaken plus the severance damages;

   severance damages are defined as the difference in market value of the residue before and

   after taking.”) (internal quotation marks omiffed).

           When a permanent easement is condemned, “the Court must consider not only the

   market value of the property and the amount of land taken, but also the percentage of the

   original bundle of ownership rights that the owner retains on the encumbered land.” Portland

   Natural Gas Transmission Sys. v. 19.2Acres ofLand, 195 F.Supp.2d 314, 322(D. Mass.

   2002). When a temporary easement is condemned, compensation is measured by “the rental

   value of the propertyforthe period of occupation,” which “commonly measured by the rental

   value of the property as a whole.” Id. at 322—23.

   III.   Summary Judgment

           Federal Rule of Civil Procedure 56 provides that summary judgment is appropriate “if

   the pleadings, depositions, answers to interrogatories, and admissions on file, togetherwith

   the affidavits, if any, show that there is no genuine issue as to any material fact and that the

   moving party is entitled to a judgment as a matter of law.” The party seeking summary

                                                  9
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 10 of 17 PageID #: 1541




    judgment bears the initial burden of showing the absence of any genuine issues of material

    fact. See Celotex Corp. v. Catrett, 477 U.S. 317,322—23(1986). If the moving party meets

    this burden, the nonmoving party “may not rest upon the mere allegations or denials of its

    pleading, but must set forth specific facts showing there is a genuine issue for trial.”

    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine issue exists “if the

    evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

    “The inquiry performed is the threshold inquiry of determining whetherthere is the need fora

    trial—whether, in other words, there are any genuine factual issues that properly can be

    resolved only by a finder of fact because they may reasonably be resolved in favor of either

    party.” Id. at250.

           In reviewing the supported underlying facts, all inferences must be viewed in the light

    most favorable to the party opposing the motion. See Matsushita Elec. Indus. Co. v. Zenith

    Radio Corp., 475 U.S. 574,587(1986). Additionally, the party opposing summary judgment

    “must do more than simply show that there is some metaphysical doubt as to the material

    facts.” Id. at 586. That is, once the movant has met its burden to show absence of material

    fact, the party opposing summary judgment must then come forward with affidavits or other

    evidence demonstrating there is indeed a genuine issue for trial. Fed. R. Civ. P. 56(c);

    Celotex Corp., 477 U.S. at 323—25; Anderson, 477 U.S. at 248. “If the evidence is merely

    colorable, or is not significantly probative, summary judgment may be granted.” Anderson,

    477 u.s. at 249 (citations omitted). Although all justifiable inferences are to be drawn in favor

    of the non-movant, the non-moving party “cannot create a genuine issue of material fact

    through mere speculation of the building of one inference upon another.” Beale v. Hardy, 769

                                                   10
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 11 of 17 PageID #: 1542




    F.2d 213,214(4th Cir. 1985). Further, “the plain language of Rule 56(c) mandates the entry

    of summary judgment.. against a party who fails to make a showing sufficient to establish
                               .




    the existence of an element essential to that party’s case, and on which that partywill bearthe

    burden of proof at trial.” Celotex Corp., 477 U.S. at 322.

                                             DISCUSSION

           Much of plaintiff’s argument in its Motion for Summary Judgment hinges on the

    admissibility of testimony offered by the Fosters’ expert witness—Lee Paull, IV. This testimony

    is the subject of plaintiff’s Motion in Limine and, accordingly, this Court will address the merits

    of that motion as a threshold matter before turning to the Motion for Summary Judgment.

    I.     Plaintiff’s Motion in Limine

           In the pending Motion in Limine, plaintiff asserts that Paull is not qualified to provide

    expert testimony in this case. [Doc. 84-1 at 8]. As identified by plaintiff, Paull is a licensed

    real estate agent and broker in West Virginia and Ohio. [Doc. 84-5 at 13:4—9]. Plaintiff

    contends that despite his experience as a real estate agent and broker, Paull is not qualified

    to render an expert opinion regarding the market value of the Fosters’ property because he

    is not a licensed appraiser and is unfamiliar with valuation in condemnation proceedings.

    [Doc. 84-1 at 8].

           Further, plaintiff contends that despite Paull’s assertion that he has functioned as a

    “developer,” Paull admits that he is “not in th[eJ business” of preparing raw land for residential

    real estate development; therefore, plaintiff asserts Paull is incapable of estimating the costs

    associated with developing the Foster’s property into a residential subdivision. [Id. at 9].



                                                    11
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 12 of 17 PageID #: 1543




           Plaintiff also arguesthat Paull is not qualified to comment upon the safety of its pipeline

    because Paull admits he does not have specialized experience or knowledge regarding

    pipelines or pipeline safety. [Id.].

           Plaintiff goes on to assert that even if Paull was qualified to render an opinion in the

    case subjudice, his testimony must be excluded because it is wholly speculative, unreliable,

    unsubstantiated, and lacks a sufficient methodology. [Id.]. More specifically, plaintiff alleges

    that Paull’s opinions concerning future development of the Fosters’ property into a residential

    subdivision is purely speculative as no steps have been taken concerning the proposed

    development. [Id. at 9—10]. Additionally, plaintiff’s claim that Paull’s opinions concerning the

    valuation of the property are unsubstantiated and untestable because he fails to identifywith

    sufficient particularitythe sales upon which he relied to reach his valuation calculations. [Id.

    at 12—13].

           Moreover, plaintiff asserts that Paull’s opinions concerning buyerfear, pipeline safety,

    and pipeline impacts on property valuations are also inadmissible because they are not

    based on market data and instead rely on an impermissible “lot method” valuation. [Id. at

    13—15]. Plaintiff then contends that Paull’s opinions are otherwise irrelevant and unhelpful

    because they will not assist the trier of fact in determining the value of the property at the time

    of the subject taking, and that they will subject plaintiff to unfair prejudice. [Id. at 16—23].

           This Court rejects plaintiffs arguments in its Motion in Limine forthe reasons asserted

    in defendants’ Omnibus Response. First, this Court notes that Paull is qualified to proffer

    expert testimony concerning the fair and reasonable market value of the portion of the Fosters’

    properties remaining afterthe subject taking because he is an expert in selling property in the

                                                    12
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 13 of 17 PageID #: 1544




    Ohio Valley. As identified by defendants, Paull testified that he performed a comparative

    market analysis on the subject property and computed the sales value of the property.

    [Dcc. 84-5 at 19:17—20:12]. Further, Paull explained that the purpose of the comparative

    market analysis is “to get an idea of what to list a property for,” to “put the property on the

    market.” [Id. at 20:13—20:18]. Paull also opined that plaintiff significantly devalued the subject

    property by running a gas line through the majority of the lots. See [Doc. 84-2 at 2]. Paull

    continued to explain that “between five and nine lots are undevelopable, and the other lots are

    compromised by their close proximity to this gas line,” rendering the development of the

    property non-feasible. [Id.].

            It is entirelywithin Paull’s scope of expertise to testify in front ofajury concerning what

    he believes the subject propertyto be worth based on his personal knowledge of Ohio Valley

    real estate. This includes testimony concerning Paull’s perceived valuation of the property if

    it were to be developed as planned in the Breckenridge Plat showing a proposed twenty-two

    lot subdivision. Furthermore, Paull is entitled to testified concerning his opinions on whether

    the existence of the pipeline will devalue the subject real estate as it exists currently.

           It is abundantly clear that plaintiff contests and disagrees with Paull’s opinions

    concerning the property and whetherdefendants actually had a cognizable plan to develop the

    property priorto the subjecttaking. However, the proper course is notto preclude testimony

    to this effect through a motion in limine. Rather, Paull will be permitted to testify before the jury

    and will be subject to cross-examination concerning his opinions. Additionally, the jury will

    hear testimony from plaintiff’s expert, who will in all likelihood present a starkly differing

    account concerning the property’s valuation. It is within the purview of the jury to hear the

                                                     13
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 14 of 17 PageID #: 1545




    evidence presented and weigh its credibility and methodology used to ascertain value. The

    jury can then considerthe conflicting accounts and determine whose value is more accurate

    based on a consideration of the competing testimony, including he testimony concerning the

    purported plan for property development, viewed as a whole. Accordingly, this Court will deny

    the Motion in Limine.

    II.    Plaintiffs Motion for Summary Judgment

           A.      There are genuine issues of material fact with respect to the Fosters.

           In support of its Motion for Summary Judgment, plaintiff first asserts that there is no

    genuine issue of material fact as to the valuation of just compensation because Paull’s

    testimony is inadmissible. [Doc. 81-1 at 12]. This Court rejects that argumentforthe reasons

    contained in the discussion on plaintiff’s Motion in Limine.

           Next, plaintiff contends thatthere is no genuine issue of material fact concerning the

    valuation ofjust compensation because the Fosters’ landownertestimony is also inadmissible

    as irrelevant and not genuine. [Id. at 12]. According to plaintiff, the Fosters failed to provide

    anytestimonyfrom their own perception regarding compensation, but “instead parroted the

    opinions of their proffered expert or offer purely speculative statements regarding potential

    ‘lost’ developments.” [Doc. 85-1 at 13]. This Court disagrees.

           The common law presumes that a property owner is “competentto testify on the value

    of his own property.” Christopher Phelps & Assocs., LLC v. Galloway, 492 F. 3d 532,542

    (4th Cir. 2013). Here, Kerry Fostertestified that he personally learned that his neighbor sold

    a half-acre property adjacent to his own for approximately $70,000.00. [Doc. 84-6 at

    33:18—34:3]. Kerry Foster further expounded on the differences between his property and his

                                                   14
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 15 of 17 PageID #: 1546




    neighbors stating that his property has a better view of the Ohio River Valley. [Id. at

    34:4—34:101. Further, Kerry Foster opined that based on the money his neighbor had

    received, if he were to divide up his property and sell lots, he would have “88 half-acre lots at

    $70,000.00.” [Id. at 34:14—34:161. This seems to be a stretch. However, it is not for this

    Court to decide this contested issue of material fact. Rather, Kerry Fosterwill be permitted

    to testify as to his own perception of the valuation of his own property, subject to cross-

    examination, and the jury can considerthe credibility of his proffered testimony concerning the

    same.

            B.     There are no genuine issues of material fact with respect to the other
                   defendants.

            Plaintiff also asserts it is entitled to summary judgment on its claims concerning the

    other defendants, which include the coal owner and the other interested owners as previously

    defined. See [Doc. 85-1 at 191. This Court agrees. In this instance, the other defendants

    have failed to file an answerorotherwise defend this matter. Moreover, the otherdefendants

    have failed to designate an expert witness to testify regarding the value of the easements and

    have offered no evidence of the amount of just compensation due to them. As noted by

    plaintiff, all discovery deadlines have passed in this matter, including the date for the other

    defendants to disclose an expert witness. Therefore, the other defendants have no evidence

    with which to meet their burden of proof, and summary judgment must be granted to plaintiff

    insofar as its claims concerning the other defendants.

            With respect to the amount of just compensation owed to the other defendants, this

    Court will award nominal damages to the other defendants in light of the other defendants’


                                                  15
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 16 of 17 PageID #: 1547




    failure to contest the condemnation or offer a valuation. As to the other interest owners’

    interests, they have not filed any answers or otherwise defended this matter, nor have they

    offered any expert disclosures or other admissible evidence in this matter. Accordingly, this

    Court will award the other interest owners nominal damages.

           Further, as to the coal owner’s interests affected by the easements, the only offered

    evidence before this Court indicates that the coal reserves underlying the subject property

    have no development potential and no appreciable value. See [Doc. 85-1 0]. Therefore, the

    total measure of just compensation to be awarded to the coal owner is nominal only.1

                                           CONCLUSION

           For the reasons contained herein, Plaintiff’s Motion to Exclude Expert Witness

    Testimony of Lee C. Paull, IV [Doc. 84] is DENIED, and Plaintiff’s Motion for Summary

    Judgment as to Just Compensation Owed to Defendants [Doc. 85] is GRANTED IN PART

    AND DENIED IN PART.

           Based on the rulings contained herein, the Clerk is directed to DISMISS all remaining

    defendants (other than the Fosters) and unknown owners WITH PREJUDICE.

           It is so ORDERED.

           The Clerk isfurtherdirected to provide copies of this Memorandum Opinion and Order

    to all counsel of record herein.




           1Given the ongoing litigation concerning the Fosters’ alleged damages, this Court will
    issue a final order at the conclusion of this suit articulating all specific damages awarded to
    each defendant upon the final outcome of this suit.

                                                  16
Case 5:18-cv-00068-JPB-JPM Document 90 Filed 08/05/21 Page 17 of 17 PageID #: 1548




          DATED: August      2021




                                                   N BAILEY
                                       UNITED STATES DISTRICT JUDGE




                                         17
